         Case 1:19-cr-00093-EGS Document 70 Filed 05/16/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
                                     )
UNITED STATES OF AMERICA            )  Criminal. No. 19-93 (EGS)
                                     )
              v.                     )
                                     )
JOHN VICTOR REED                    )
                                    )
____________________________________)

            DEFENDANT’S NOTICE REGARDING THE GOVERNMENT’S
                         MAY 14, 2021 PLEA OFFER

       Undersigned counsel, on behalf of defendant John Victor Reed respectfully submits his

Notice to the Court regarding his response to the Government’s May 14, 2021 Plea Offer which

was referenced in the Government’s Notice to the Court. ECF No. 69. As background to his

response, Mr. Reed states.

       On Friday, May 14 2021 at approximately 5:01 pm, the government emailed undersigned

counsel a plea offer to Mr. Reed. The Plea Offer is contingent on Mr. Reed withdrawing his

Motion to Dismiss that is scheduled for argument before the Court on Wednesday, May 19, 2021

at 11:00 am. If Mr. Reed withdraws his Motion to Dismiss, the government will allow him to

plea to the District of Columbia offense of Unlawful Possession of a Firearm in violation of §

22–4503. A conviction pursuant to this statute requires a minimum mandatory prison term of

one year and a maximum term of ten years.

       Undersigned counsel discussed with Mr. Reed the government’s plea offer, the penalty

provision for the D.C. Code offense, and the applicable guideline pursuant to the Voluntary

Sentencing Guidelines followed in the Superior Court for the District of Columbia. Undersigned

counsel discussed these matters with Mr. Reed yesterday on May 15 and today, Sunday May 16,
                                                1
         Case 1:19-cr-00093-EGS Document 70 Filed 05/16/21 Page 2 of 2




2021. Mr. Reed informed undersigned counsel that he is not accepting the government’s plea

offer and wants to proceed with the Motion to Dismiss on Wednesday, May 19, 2021.


                                                  Respectfully submitted,

                                                  A.J. Kramer
                                                  Federal Public Defender

                                                          /s/

                                                  Carlos J. Vanegas
                                                  Assistant Federal Public Defender
                                                  625 Indiana Ave., N.W., Suite 550
                                                  Washington, D.C. 20004
                                                  (202) 208-7500




                                              2
